Order entered July 26, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00032-CV

                  E-SYSTEMS CORPORATION, RONALD FINLAYSON,
                         AND DAVID ZISSKIND, Appellants

                                                 V.

                      LIQUID CAPITAL EXCHANGE, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-16142

                                             ORDER
       Appellant David Zisskind has filed a notice of bankruptcy stating that he is the subject of

a bankruptcy proceeding in the United States Bankruptcy Court. This automatically suspends

further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.

                                                       /s/   DAVID EVANS
                                                             JUSTICE